Case 2:15-cr-00193-SDW Document 387 Filed 04/18/19 Page 1 of 1 PageID: 11479



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


___________________________________
                                    :
UNITED STATES OF AMERICA            :                      Hon. Susan D. Wigenton, U.S.D.J.
                                    :
      v.                            :                      Crim. No. 15-193 (SDW)
                                    :
WILLIAM E. BARONI, JR. and          :                      DEFENDANT BRIDGET ANNE
BRIDGET ANNE KELLY                  :                      KELLY’S NOTICE OF
                                    :                      SENTENCING SUBMISSION
___________________________________ :




       Please be advised that, on or about April 17, 2019, counsel for Ms. Kelly submitted her

sentencing materials to the Court.


                                            Respectfully submitted,

                                            s/ Michael Critchley

                                            MICHAEL CRITCHLEY
                                            CRITCHLEY, KINUM & DENOIA, LLC
                                            75 Livingston Avenue, Suite 303
                                            Roseland, New Jersey 07068
                                            (973) 422-9200
                                            Attorneys for Defendant Bridget Anne Kelly


Dated: April 18, 2019
